Title: From George Washington to Major General Alexander McDougall, 19 June 1779
From: Washington, George
To: McDougall, Alexander


        
          Dr Sir
          West point June 19th 1779
        
        I am just setting out for Head Quarters; but expect to return on monday and to remain at or near this post for a few days. I have not determined what troops shall be stationary in the Garrison for the present campaign—it will depend partly on future contingencies—at this juncture a change would be inconvenient as it would be attended with a loss of time, and delay the progress of the works. My intention with respect to yourself in the general arrangement of the army is— that you shall take the immediate command of the Forts. The sooner you are on the spot the better and you will therefore be pleased without delay to remove your quarters to West point—The troops on the East side are for the present to be disposed of as follows—Nixons Brigade to take post on the Island to carry on the works there—Parsons Brigade to take post opposite the point—to send fatigue parties daily across the river to assist in the prosecution of the works—The spot has been pointed out to Genl Parsons—Huntingtons to remain where it is to guard the main Fish kill road and those leading into it.
        There are three pieces of heavy Cannon 18 poundrs just arrived here from Maryland. There is a carriage for one of them, two are without—You will give direction to Col. Lamb to have carriages provided and mount them as quick as possible. You will have a return prepared of all the arms and accoutrements wanting among the troops

on the East side of the river—For dispatch I have directed Genl Parsons to do the same with respect to those at the Garrison. I shall give an order to have them supplied.
        Lest the Adjutant Genl should have omitted sending you a copy of the orders, I inclose you the substance, appointing the mode of all future drafts of Cloathing—You will be pleased to have all the troops immediately supplied in this manner with such articles as they really stand in need of to fit them for duty. With very great esteem & regard Dr Sr I am Yr Obet servant
        
          Go: Washington
        
        
          P.s. Be pleased to send about an hundred light Infantry to join Col. Sheldon.
        
      